Name: Decision No 1/92 of the EEC-Andorra Joint Committee of 19 October 1992 amending Decision No 7/91 introducing a derogation from the definition of 'originating products' to take into account the specific situation of the Principality of Andorra regarding its output of certain processed agricultural products
 Type: Decision
 Subject Matter: foodstuff;  Europe;  agricultural activity;  international trade
 Date Published: 1992-11-06

 Avis juridique important|21992D1106(01)Decision No 1/92 of the EEC-Andorra Joint Committee of 19 October 1992 amending Decision No 7/91 introducing a derogation from the definition of 'originating products' to take into account the specific situation of the Principality of Andorra regarding its output of certain processed agricultural products Official Journal L 321 , 06/11/1992 P. 0027 - 0027DECISION No 1/92 OF THE EEC-ANDORRA JOINT COMMITTEEof 19 October 1992 amending Decision No 7/91 introducing a derogation from the definition of 'originating products` to take into account the specific situation of the Principality of Andorra regarding its output of certain processed agricultural products (92/515/EEC) THE JOINT COMMITTEE, Having regard to the Agreement in the form of an exchange of letters between the European Economic Community and the Principality of Andorra, and in particular Article 17 (8) thereof, Whereas under Decision No 7/91 certain pastes including marzipan in immediate packings of a net content of 1 kilogram or more, which were manufactured in Andorra from non-originating products, are considered to originate in Andorra; whereas it has been found that the products concerned are also exported in immediate packings of a net content of less than 1 kilogram; whereas this category should also be included in the annex to Decision No 7/91, while the annual limits should remain unchanged; whereas for ease of comprehension the annex is here set out in full, HAS DECIDED AS FOLLOWS: Article 1 The annex to Decision No 7/91 is hereby replaced by the annex to this Decision. Article 2 This Decision shall apply from 1 June 1992. Done at Andorre La Vieille, 19 October 1992. For the Joint Committee The Chairman Antoni ARMENGOL ALEIX ANNEX >TABLE>